GODBOLD, Circuit Judge
(specially concurring in part and dissenting in part):
As to the cross-appeal only, I would reverse. The District Court found there was no pending freight because there was no voyage, and the majority opinion appears to do the same. The term “voyage” is not a qualitative term describing the type of endeavor in which a vessel is engaged and restricting limitation of liability proceedings to those vessels which move across the water from one point to, another. It is a sequential term, separating one adventure or undertaking or trip from another, employed as a means of dividing the activities of the vessel from what has occurred before the undertaking in question, and what, if anything, has occurred subsequent to it, so that there can be identification both of what should go into the limitations fund and of what persons were exposed to the perils of the venture so as to be entitled to participate in the fund. Deslions v. La Compagnie Generale Transatlantique, 210 U. S. 95, 135, 28 S.Ct. 664, 52 L.Ed. 973, 992 (1907).
“Freight pending” means the earnings of the vessel in the undertaking, and it is not limited to payment for the transportation of goods, but “[i]t is applied to all rewards, hire, or compensation, paid for the use of ships, either for an entire voyage, one divided into sections, or engaged by the month, or any period.” The Main v. Williams, 152 U.S. 122, 129-130, 14 S.Ct. 486, 487, 38 L.Ed. 381, 384 (1893).1
In this case, as part of its total undertaking, Cross used movable but propul-sionless “drilling barges” to blast rock and soil from the bottom of a lake, and then employed draglines, some floating on populsionless barges and some land based, to move the loosened material from the lake bottom and form it into a levee. Payments to Cross for that part of the undertaking which was carried on by and from vessels were parts of the overall payments made to Cross for the levee construction project. Though mingled with other items of compensation, the earnings of the vessels in this case are no less freight pending than the payment to the Captain Jack, a propul-sionless derrick lighter, for raising a sunken vessel from a harbor, The Captain Jack, 162 F. 808 (D.C.Conn.1908), or the earnings of a dredge floating on a bay and engaged in deepening a channel by removing material from the bottom *413of the bay, The Carson, 104 F.2d 762 (9th Cir. 1939).
The evidence in the present case showed the gross earnings received by Cross on the overall undertaking. The earnings of the vessels are no less freight pending by reason of the fact that Cross made no attempt to ascertain and make known to the court what part of the gross payments represented earnings of the vessels. Instead Cross took the position there was no freight pending. The burden was not upon claimants but upon Cross to establish the portion of the gross properly allocable to earnings of the vessels. “The privilege of limiting liability is granted the owner of an offending vessel on condition that he surrender the value of his interest in ‘such vessel, and her freight the pending.’ ” In re W. E. Hedger Co., 59 F.2d 982 (2d Cir. 1932). “The petitioner in a limitation proceeding has the burden of proving compliance with the conditions which entitle him to limit liability. The Rambler, 290 F. 791, 792 (C.C.A.2). He must show the value of his interest in the vessel and her pending freight.” Id. at 983. Until Cross determined, and surrendered, the amount of its earnings from the vessels, it had not complied with the conditions precedent to limitation of liability. The majority confer a benefit on Cross from its failure to discharge the condition.
In Rice Growers Ass’n of Cal. v. Re-deriaktiebolaget Frode, 176 F.2d 401 (9th Cir.) cert, denied 338 U.S. 878, 70 S.Ct. 159, 94 L.Ed. 539 (1949), the gross amount of a bill of lading was denoted by the bill itself as freight, and the shipowner argued that there should be excluded from the gross amount items of services to cargo on the ground they were not services rendered by the vessel. The lower court refused to deduct them because the petitioner had failed to prove that the services were not rendered by the ship, and the appellate court affirmed. In In re W. E. Hedger Co., swpra, the District Court found that the freight pending of a tug was the gross amount collected as freight from the barges in its tow (it being admitted that the flotilla rule did not apply). The tug owner attempted unsuccessfully to prove that others were entitled to 45% of the gross and it to only 55%, but its proof failed. The Court of Appeals affirmed. Its rationale is already quoted above.
It is simply wrong, when a petitioner asserts there is no freight pending, but in fact there is, to deny the claimants any protection of freight pending because they have not established what part of petitioner’s gross is allocable thereto. This misconceives the purpose, the operation and the burdens of a limitation proceeding. And, pragmatically, it imposes an awkward, if not unworkable, approach. The petitioner, with the books, records and knowledge, is far. more able to allocate its gross than are injured claimants.

. This ease traces in some detail the historical meaning of “freight” as the price paid for the use of a ship, and points out the object of limitation of liability as one of limiting liability to the interest of the owners in the “adventure.” 152 U.S. at 129-131, 14 S.Ct. 486, 38 L.Ed. at 384.